COOK, Judge
(concurring in the result):
The grant of a motion for appropriate relief to correct some nonjurisdictional, pretrial defect does not divest the court-martial of authority to continue the case when the defect is remedied. Paragraph 69c, Manual for Courts-Martial, United States, 1969 (Revised edition), defines the procedure. In material part, it provides as follows:
If the motion is granted, the military judge may direct a continuance to enable the accused to prepare his defense properly, or may adjourn the proceedings to permit compliance with [para.] 34 and Article 32 and report the basis of his action to the convening authority. The latter may, after taking necessary action to cure the defect, return the record to the court with instructions to proceed with the trial.
In a unanimous opinion, a panel of the United States Army Court of Military Review commented on paragraph 69e, Manual for Courts-Martial, United States, 1951, the predecessor of the present provision, as follows:
[W]e believe it illogical and incorrect to interpret the Manual as authorizing trial before any tribunal other than the one that had already arraigned appellant and had ordered further proceedings in order to sanitize defects in the pretrial investigation; and we so hold.
United States v. Wright, 40 C.M.R. 616, 619 (A.C.M.R.1969).
I agree with that interpretation of the Manual provision. Consequently, I concur with my Brothers in the conclusion that, as the accused had voluntarily absented himself after arraignment, the court-martial could continue with the proceedings to findings and sentence.